Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed December 23, 2021.

3.	Claims 1, 4, 8, and 11 have been amended and new claims 21 and 22 have been added.

4.	Claims 1-14, 21, and 22 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments, filed December 23, 2021, with respect to the rejection(s) of claim(s) 1, 2, 6-9, 13, and 14  previously rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated Sukoff et al. (US 2014/0331135), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mohammad Abdul et al. (US 10,715,564) (see rejections below). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 6-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukoff et al. (US 2014/0331135) in view of Mohammad Abdul et al. (US 10,715,564).

INDEPENDENT:
As per claim 1, Sukoff teaches a first device executing a first software application for participating in a teleconferencing session (see Sukoff, [0014]: “The client manager can be further configured to transmit/receive requests from the control devices to applications associated with a launched session. This will allow the host server to communicate session-specific state information to control devices in the network system”; and [0201]: “a video -conference system”), the first device comprising: 
a processor (see Sukoff, [0017]: “computer readable program codes including instructions that, when executed by a processor, cause the processor to”); and 
a machine-readable medium storing instructions therein which, when executed by the processor, cause (see Sukoff, [0017]: “a non-transitory computer readable medium having computer readable program codes embodied therein for managing and distributing digital content media and associated controls given the application type in a network system”) the first device to: 
identify a second device registered with a client connection service (see Sukoff, [0114]: “For example, a user of the control devices 270, 275, 280 can register at least one of the control devices 270, 275, 280 to communicate with with/access the host server 290. The user may register the control devices 270, 275, 280 by signing into a central host server (not shown) using authentication information (e.g. username/password) of the user and associate the at least one of the control devices 270, 275, 280 with the host server 290. Once the at least one of the control devices 270, 275, 280 is registered, the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”), wherein: 
the second device is different than the first device (see Sukoff, Fig.2), 
the second device is executing a second software application for participating in the teleconferencing session with the first device (see Sukoff, Abstract: “The control devices handle such responses in the context of user experience-optimized application types that facilitate separating and distributing associated application type control, digital content, and/or status information during an active session from the host server to the control devices and to output devices that are connected together through the network, such as a home network”; [0014]: “The client manager can be further configured to transmit/receive requests from the control devices to applications associated with a launched session. This will allow the host server to communicate session-specific state information to control devices in the network system”; and [0201]: “a video-conference system”), 
the second device is configured to be paired with the first device and communicate with the first device via the client connection service (see Sukoff, [0126]: “for independent pairs of requests and responses. Furthermore, a stateless protocol does not require the host server to retain any session state information through the multiple requests of a client-to -host server pairing. In contrast, a "stateful" protocol requires keeping the internal state on the host server. HTTP may be used for most commands that are sent from the control devices to the host server, which makes the functionality of the host server similar to that of more commonly known web-server from an I/O point of view of the control device (e.g. smart-phone, tablet, etc.)”); 
obtain, from the transport service of the client connection service via a data communication network, after registered in the registry service, a first resource identifier for delivering request messages to the second device via the client connection service (see Sukoff, [0114]: “In order to access the digital content, the user utilizes the control devices 270, 275, 280 to communicate with the host server 290. The control devices 270, 275, 280 obtain a communication address of the host server 290 (e.g. an IP address)... Once the at least one of the control devices 270, 275, 280 is registered, the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”); 
identify, based on the obtained first resource identifier, a first target resource for a first request message directed to the second device, wherein the first target resource specifies a first host included in the transport service in the client connection service (see Sukoff, [0015]: “Also, the host server may be configured to broadcast, using the one or more processors, to the plurality of control devices, session state information associated with the digital content and/or status information in response to receiving the request. The client manager may communicate with a zone manager via a resource manager of the host sever. The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”; [0114]: “In order to access the digital content, the user utilizes the control devices 270, 275, 280 to communicate with the host server 290. The control devices 270, 275, 280 obtain a communication address of the host server 290 (e.g. an IP address)... the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”; and [0115]:  “For example, the host server 290 presents the user with a list of available output devices 225, 230, 235 using the unique identifiers associated with the interfaces by which the output devices 225, 230, 235 are connected to the host server 290. The user can then select from any one of the output devices 225, 230, 235, given the selected application. The option of output devices 225, 230, 235 presented to the user may be based on a current status of the output devices and/or the type of digital content requested by the user”); 
send, to the transport service of the client connection service via the data communication network, the first request message to the first target resource for delivery to the second device by the client connection service via the first host in the transport service of (see Sukoff, [0013]: “Distinct host servers in a commonly shared network may be used as central nodes logically arranged between control devices in the network and output devices in the various zones while enabling access to Internet content”; and [0106]: “The control devices 270, 275, 280 and host server 290 can communicate with each other by exchanging data packets according to a pre-defined set of network protocols… ”); and 
receive, from the transport service of the client connection service via the data communication network, a first response message provided by the second device as a response to the first request message (see Sukoff, [0013]: “Distinct host servers in a commonly shared network may be used as central nodes logically arranged between control devices in the network and output devices in the various zones while enabling access to Internet content”; [0015]: “Also, the host server may be configured to broadcast, using the one or more processors, to the plurality of control devices, session state information associated with the digital content and/or status information in response to receiving the request. The client manager may communicate with a zone manager via a resource manager of the host sever. The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”; and [0106]: “The control devices 270, 275, 280 and host server 290 can communicate with each other by exchanging data packets according to a pre-defined set of network protocols… ”).
Sukoff does not explicitly teach obtaining connection service after the instance record for the first and second applications have been created in the transport service; and
the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively, 
the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service, and 
the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service.
Mohammad Abdul teaches obtaining connection service after the instance record for the first and second applications have been created in the transport service (see Mohammad Abdul, col.34, lines 15-29: “Client applications that interact with the service application are installed on mobile devices, desktop computers, etc., and the IDCS SM facilitates the secure registration process for each client application… The registration process is the same for each tenancy created for cloud account 1310, and includes a service instance registration process 1330 for each instance of the service application, and a client application "first-time" registration process 1340 for each installed client application”); 
the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively (see Mohammad Abdul, col.36, lines 54-59: “All instances of the template client 1336 will have the same client ID as the one stored in the template client 1336 associated with the installed client application 1344. The registered client assertion binds the specific instance of the installed client application 1344 to user identity. In many embodiments, stateful client registration advantageously creates a footprint in IDCS for a client secret for each registered instance of installed client application 1344”), 
the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service (see Mohammad Abdul, col.34, lines 15-29: “Client applications that interact with the service application are installed on mobile devices, desktop computers, etc., and the IDCS SM facilitates the secure registration process for each client application… The registration process is the same for each tenancy created for cloud account 1310, and includes a service instance registration process 1330 for each instance of the service application, and a client application "first-time" registration process 1340 for each installed client application”; and col.34, lines 50-55: “Template client 1336 is an IDCS OAuth client used by installed client applications 1344 to request a registration access token that is used to register each installed client application 1344 with IDCS, as discussed below. The ID of template client 1336 is coded into each installed client application 1344”), and 
the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service (see Mohammad Abdul, col.8, lines 57-61: “Cloud Gate 502 is a component that secures access to multi-tenant IDCS microservices by ensuring that client applications provide valid access tokens, and/or users successfully authenticate in order to establish SSO sessions”; and col.32, line 60-64: “In one embodiment, the request includes a URL. In one embodiment, the microservice is identified in a prefix of the URL. In one embodiment, a resource portion of the URL identifies the API. In one embodiment, a host portion of the URL identifies a tenancy of a resource related to the request”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukoff in view of Mohammad Abdul so that the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively, the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service, and the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service.  One would be motivated to do so because Mohammad Abdul teaches in col.8, lines 57-61: “Cloud Gate 502 is a component that secures access to multi-tenant IDCS microservices by ensuring that client applications provide valid access tokens, and/or users successfully authenticate in order to establish SSO sessions.

As per claim 8, Sukoff teaches a method comprising: 
identifying, at a first device executing a first software application for participating in a teleconferencing session, a second device registered with a client connection service (see Sukoff, [0114]: “For example, a user of the control devices 270, 275, 280 can register at least one of the control devices 270, 275, 280 to communicate with with/access the host server 290. The user may register the control devices 270, 275, 280 by signing into a central host server (not shown) using authentication information (e.g. username/password) of the user and associate the at least one of the control devices 270, 275, 280 with the host server 290. Once the at least one of the control devices 270, 275, 280 is registered, the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”), wherein: 
the second device is different than the first device (see Sukoff, Fig.2), 
the second device is executing a second software application for participating in the teleconferencing session with the first device (see Sukoff, Abstract: “The control devices handle such responses in the context of user experience-optimized application types that facilitate separating and distributing associated application type control, digital content, and/or status information during an active session from the host server to the control devices and to output devices that are connected together through the network, such as a home network”; [0014]: “The client manager can be further configured to transmit/receive requests from the control devices to applications associated with a launched session. This will allow the host server to communicate session-specific state information to control devices in the network system”; and [0201]: “a video-conference system”), 
the second device is configured to be paired with the first device and communicate with the first device via the client connection service (see Sukoff, [0126]: “for independent pairs of requests and responses. Furthermore, a stateless protocol does not require the host server to retain any session state information through the multiple requests of a client-to -host server pairing. In contrast, a "stateful" protocol requires keeping the internal state on the host server. HTTP may be used for most commands that are sent from the control devices to the host server, which makes the functionality of the host server similar to that of more commonly known web-server from an I/O point of view of the control device (e.g. smart-phone, tablet, etc.)”), 
obtaining, at the first device from the transport service of the client connection service via a data communication network, after registered in the registry service, a first resource identifier for delivering request messages to the second device via the client connection service (see Sukoff, [0114]: “In order to access the digital content, the user utilizes the control devices 270, 275, 280 to communicate with the host server 290. The control devices 270, 275, 280 obtain a communication address of the host server 290 (e.g. an IP address)... the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”); 
identifying, at the first device based on the obtained first resource identifier, a first target resource for a first request message directed to the second device, wherein the first target resource specifies a first host included in the transport service of the client connection service (see Sukoff, [0015]: “Also, the host server may be configured to broadcast, using the one or more processors, to the plurality of control devices, session state information associated with the digital content and/or status information in response to receiving the request. The client manager may communicate with a zone manager via a resource manager of the host sever. The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”; [0114]: “In order to access the digital content, the user utilizes the control devices 270, 275, 280 to communicate with the host server 290. The control devices 270, 275, 280 obtain a communication address of the host server 290 (e.g. an IP address)... the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”; and [0115]:  “For example, the host server 290 presents the user with a list of available output devices 225, 230, 235 using the unique identifiers associated with the interfaces by which the output devices 225, 230, 235 are connected to the host server 290. The user can then select from any one of the output devices 225, 230, 235, given the selected application. The option of output devices 225, 230, 235 presented to the user may be based on a current status of the output devices and/or the type of digital content requested by the user”); 
sending, by the transport service of the first device to the client connection service via the data communication network, the first request message to the first target resource for delivery to the second device by the client connection service via the first host in the transport service (see Sukoff, [0013]: “Distinct host servers in a commonly sharednetwork may be used as central nodes logically arranged between control devices in the network and output devices in the various zones while enabling access to Internet content”; and [0106]: “The control devices 270, 275, 280 and host server 290 can communicate with each other by exchanging data packets according to a pre-defined set of network protocols… ”); and 
receiving, at the first device from the transport service of the client connection service via the data communication network, a first response message provided by the second device as a response to the first request message (see Sukoff, [0013]: “Distinct host servers in a commonly sharednetwork may be used as central nodes logically arranged between control devices in the network and output devices in the various zones while enabling access to Internet content”; [0015]: “Also, the host server may be configured to broadcast, using the one or more processors, to the plurality of control devices, session state information associated with the digital content and/or status information in response to receiving the request. The client manager may communicate with a zone manager via a resource manager of the host sever. The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”; and [0106]: “The control devices 270, 275, 280 and host server 290 can communicate with each other by exchanging data packets according to a pre-defined set of network protocols… ”).
Sukoff does not explicitly teach obtaining connection service after the instance record for the first and second applications have been created in the transport service; and
the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively, 
the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service, and 
the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service.
Mohammad Abdul teaches obtaining connection service after the instance record for the first and second applications have been created in the transport service (see Mohammad Abdul, col.34, lines 15-29: “Client applications that interact with the service application are installed on mobile devices, desktop computers, etc., and the IDCS SM facilitates the secure registration process for each client application… The registration process is the same for each tenancy created for cloud account 1310, and includes a service instance registration process 1330 for each instance of the service application, and a client application "first-time" registration process 1340 for each installed client application”); 
the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively (see Mohammad Abdul, col.36, lines 54-59: “All instances of the template client 1336 will have the same client ID as the one stored in the template client 1336 associated with the installed client application 1344. The registered client assertion binds the specific instance of the installed client application 1344 to user identity. In many embodiments, stateful client registration advantageously creates a footprint in IDCS for a client secret for each registered instance of installed client application 1344”), 
the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service (see Mohammad Abdul, col.34, lines 15-29: “Client applications that interact with the service application are installed on mobile devices, desktop computers, etc., and the IDCS SM facilitates the secure registration process for each client application… The registration process is the same for each tenancy created for cloud account 1310, and includes a service instance registration process 1330 for each instance of the service application, and a client application "first-time" registration process 1340 for each installed client application”; and col.34, lines 50-55: “Template client 1336 is an IDCS OAuth client used by installed client applications 1344 to request a registration access token that is used to register each installed client application 1344 with IDCS, as discussed below. The ID of template client 1336 is coded into each installed client application 1344”), and 
the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service (see Mohammad Abdul, col.8, lines 57-61: “Cloud Gate 502 is a component that secures access to multi-tenant IDCS microservices by ensuring that client applications provide valid access tokens, and/or users successfully authenticate in order to establish SSO sessions”; and col.32, line 60-64: “In one embodiment, the request includes a URL. In one embodiment, the microservice is identified in a prefix of the URL. In one embodiment, a resource portion of the URL identifies the API. In one embodiment, a host portion of the URL identifies a tenancy of a resource related to the request”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukoff in view of Mohammad Abdul so that the client connection service includes a transport service, configured to receive bind requests from the first device and the second device to create instance records in the transport service for the first and second software applications, respectively, the client connection service includes a registry service, configured to maintain a registry of software applications that have instance records created in the transport service of the client connection service, and the transport service is configured to provide target resources for exchanging messages between the first device and the second device after the instance records have been created in the transport service and registered in the registry service.  One would be motivated to do so because Mohammad Abdul teaches in col.8, lines 57-61: “Cloud Gate 502 is a component that secures access to multi-tenant IDCS microservices by ensuring that client applications provide valid access tokens, and/or users successfully authenticate in order to establish SSO sessions.

DEPENDENT:
As per claims 2 and 9, which respectively depend on claims 1 and 8, Sukoff further teaches wherein the instructions further cause the first device to: receive, via a first transport channel between the first device and the client connection service, a second request message generated by the second device; and provide, via the first transport channel for delivery to the second device by the client connection service, a second response message as a response to the second request (see Sukoff, [0013]: “Distinct host servers in a commonly sharednetwork may be used as central nodes logically arranged between control devices in the network and output devices in the various zones while enabling access to Internet content”; [0015]: “Also, the host server may be configured to broadcast, using the one or more processors, to the plurality of control devices, session state information associated with the digital content and/or status information in response to receiving the request. The client manager may communicate with a zone manager via a resource manager of the host sever. The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”; and [0106]: “The control devices 270, 275, 280 and host server 290 can communicate with each other by exchanging data packets according to a pre-defined set of network protocols… ”).
As per claim 4 and 11, which respectively depend on claims 1 and 8, Sukoff further teaches wherein the instructions further cause the first device to obtain, from the client connection service via the data communication network, a second resource identifier for delivering requests message to the first device via the client connection service (see Sukoff, [0015]: “The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”); and 
cause the registry remote from the first device to associate a first user identifier with the second resource identifier (see Sukoff, [0015]: “The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”).
Sukoff does not explicitly teach wherein to identify the second device, the machine-readable medium further stores instructions therein which, when executed by the processor, causes the first device to: identify a plurality of software instances each associated with the first user identifier, the plurality of software instances including a first software instance executing on the second device, and select the first software instance from the plurality of software instances.
Mohammad Abdul teach wherein to identify the second device, the machine-readable medium further stores instructions therein which, when executed by the processor, causes the first device to: identify a plurality of software instances each associated with the first user identifier, the plurality of software instances including a first software instance executing on the second device, and select the first software instance from the plurality of software instances. (see Mohammad Abdul, col.20, lines 11-25: “Client tenancy specifies which client application is trying to access data (i.e., what application is doing the work). User tenancy specifies which user is using the application to access data (i.e., by whom is the work being performed). For example, when a professional services company provides system integration functionality for a warehouse club and uses IDCS for providing identity management for the warehouse club systems, user tenancy corresponds to the professional services company, client tenancy is the application that is used to provide system integration functionality, and customer tenancy is the warehouse club”; and col.34, lines 11-18: “One or more instances of this service application may be created within the cloud (via IaaS, PaaS, etc.), and an IDCS Service Manager ("SM") facilitates the registration process for each service instance. Client applications that interact with the service application are installed on mobile devices, desktop computers, etc., and the IDCS SM facilitates the secure registration process for each client application”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukoff in view of Mohammad Abdul by implementing wherein to identify the second device, the machine-readable medium further stores instructions therein which, when executed by the processor, causes the first device to: identify a plurality of software instances each associated with the first user identifier, the plurality of software instances including a first software instance executing on the second device, and select the first software instance from the plurality of software instances.  One would be motivated to do so because such implementation enables one of the objectives of Mohamad (see Mohammad Abdul, col.3, lines 19-25: “users may access applications and/or data through many different channels such as web browsers, desktops, mobile phones, tablets, smart watches, other wearables, etc. Accordingly, one embodiment provides secured access across all these channels. For example, a user may use their mobile phone to complete a transaction they started on their desktop”).
As per claims 6 and 13, which respectively depend on claims 1 and 8, Sukoff further teaches wherein: the first request comprises an HTTP (Hypertext Transfer Protocol) request message; and the first response comprises an HTTP response message (see Sukoff, [0126]: “In contrast to the above example utilization, messages may also be delivered through the more commonly known use of HTTP. Currently, HTTP utilization is the standard protocol for websites (e.g. "HTTP://"). HTTP is a standard and stateless format to package, parse, and send information.”).
As per claims 7 and 14, which respectively depend on claims 1 and 8, Sukoff further teaches wherein the instructions further cause the first device to: 
receive, from the client connection service after sending the first request, a second resource identifier for delivering requests to the second device via the client connection service,  wherein the second resource identifier is different than the first resource identifier (see Sukoff, [0070]: “facilitating automatic configuration of a second control session that includes the control device”); 
identify, based on the received second resource identifier, a second target resource for a second request message directed to the second device, wherein the second target resource specifies a second host included in the client connection service (see Sukoff, [0114]: “In order to access the digital content, the user utilizes the control devices 270, 275, 280 to communicate with the host server 290. The control devices 270, 275, 280 obtain a communication address of the host server 290 (e.g. an IP address)... the at least one of the control devices 270, 275, 280 is able to communicate/access the host server 290 using the IP address of the host server 290 provided to the control devices 270, 275, 280 in response to registering with the central host server”; and [0175]: “Similarly, given the specific application type the code causes the processor to either uniquely identify and include control and output device information in the session state information. Further note that said code may reside both on host server operating system and associated processor and additionally on the control device resident operating system and resident operating system and associated processor”); 
send, to the client connection service via the data communication network, the second request message to the second target resource for delivery to the second device by the client connection service (see Sukoff, [0070]: “operating the control device to instruct a host server to communicate with the output device over an IP-enabled network to facilitate presenting content selected by at least one of the user of the control device and at least one of the participating group members on the output display”); and 
receive, from the client connection service via the data communication network, a second response message provided by the second device as a response to the second request message (see Sukoff, [0013]: “Distinct host servers in a commonly sharednetwork may be used as central nodes logically arranged between control devices in the network and output devices in the various zones while enabling access to Internet content”; [0015]: “Also, the host server may be configured to broadcast, using the one or more processors, to the plurality of control devices, session state information associated with the digital content and/or status information in response to receiving the request. The client manager may communicate with a zone manager via a resource manager of the host sever. The zone manager can be configured to associate, using the one or more processors, each of the plurality of outputs with a corresponding unique identifier”; and [0106]: “The control devices 270, 275, 280 and host server 290 can communicate with each other by exchanging data packets according to a pre-defined set of network protocols… ”).
As per claim 21, which depends on claim 1, Sukoff does not explicitly teach wherein the first and second software applications are first and second instances of a same software application.
Mohammad Abdul teaches first and second software applications are first and second instances of a same software application (see Mohammad Abdul, col.11, lines 42-45: “Moreover, in some cases, many different geographically dispersed business units are trying to segregate administrative responsibilities for the same SaaS applications”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukoff in view of Mohammad Abdul by implementing first and second software applications are first and second instances of a same software application.  One would be motivated to do so because Sukoff teaches the network can be a peer to peer, which is well-known in the art to includes instances of the same application (see Sukoff [0225]: “The mobile devices may communicate on a peer to peer network, mesh network, or other communications network”).
As per claim 22, which depends on claim 1, Sukoff further teaches wherein the first and second software applications are different software applications from one another (see Sukoff, [0016]: “The session/application manager may manage and communicate status of various application types and multiple active session instances thereof”).

7.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukoff et al. (US 2014/0331135) and Mohammad Abdul et al. (US 10,715,564), and still further in view of Navin et al. (US 2018/0091873).
As per claims 3 and 10, which respectively depend on claims 1 and 8, although Sukoff further teaches wherein the instructions further cause the first device to: authenticate the first device with an authentication service in association with a first user identifier (see Sukoff, [0114]: “The user may register the control devices 270, 275, 280 by signing into a central host server (not shown) using authentication information (e.g. username/password) of the user and associate the at least one of the control devices 270, 275, 280 with the host server 290”; and [0149]: “In addition to communicating specification of an application session, the host server communication may also include authorizing a control device to communicate with the host server in response to receiving an initialization request from any of the currently activated control devices”), Sukoff and Mohammad Abdul do not explicitly teach providing, to the client connection service, a first token reflecting the authentication of the first device with the authentication service.
Navin teaches providing, to the client connection service, a first token reflecting the authentication of the first device with the authentication service (see Navin [0119]: “The sandboxed application 112 of the client device 100 may establish the communication session 116 with the sandbox-reachable service 114 of the heterogeneous networked media device using the pairing server 300, the extension 404, and/or the remote access token”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukoff and Mohammad Abdul in view of Navin by implementing providing, to the client connection service, a first token reflecting the authentication of the first device with the authentication service.  One would be motivated to do so because Navin teaches by implementing such means, “The intermediary server 700 may act as a trusted intermediary to enforce a policy regarding which of the number of devices may access the primary data 500 of the networked device 102” (see Navin, [0140]).

8.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukoff et al. (US 2014/0331135) and Mohammad Abdul et al. (US 10,715,564), and still further in view of Brown et al. (US 2015/0356289).
As per claims 5 and 12, which respectively depend on claims 1 and 8, although Sukoff explicitly teaches wherein to obtain the first resource identifier, the machine-readable medium further stores instructions therein which, when executed by the processor causes the first device to: request, from a registry remote from the first device, a resource identifier associated with the received device identifier (see Sukoff, [0114]: “In order to access the digital content, the user utilizes the control devices 270, 275, 280 to communicate with the host server 290. The control devices 270, 275, 280 obtain a communication address of the host server 290 (e.g. an IP address)”; and [0115]: “The option of output devices 225, 230, 235 presented to the user may be based on a current status of the output devices and/or the type of digital content requested by the user”), Sukoff and Mohammad Abdul do not explicitly teach wherein the instructions further cause the first device to: receive a beacon signal from the second device, the beacon signal including a device identifier and a secret; and encode the first request message based on the received secret.
Brown teaches receiving a beacon signal from the second device, the beacon signal including a device identifier and a secret; and encoding the first request message based on the received secret (see Brown, [0033]: “a beacon device may periodically broadcast a secure identifier (e.g., a unique device identifier, MAC address, etc.) using short-range wireless signals (e.g., Bluetooth LE, WiFi, etc.). The secure identifier may be encrypted, encoded, or otherwise obfuscated, such as by encrypting a device identifier using a pseudo-random function or encryption algorithm with a secret key. The beacon device may be registered with a central server and/or other devices so that the secure identifier may be cross-checked. For example, a central server may also utilize the same encryption function and secret key used by the beacon device to decode the secure identifier to obtain an identification code that may be matched to stored identity data for the beacon device”; and [0134]: “The broadcast message may include a payload that includes data generated by performing a pseudo-random function. For example, the wireless identity transmitter may perform a pseudo-random function to generate encoded data based on input values of the wireless identity transmitter's device ID, a nonce or counter value, and a secret key, seed, or other value known only to the wireless identity transmitter and the central server”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukoff and Mohammad Abdul in view of Brown by implementing receiving a beacon signal from the second device, the beacon signal including a device identifier and a secret; and encoding the first request message based on the received secret.  One would be motivated to do so because Sukoff teaches employing Bluetooth technology (see Brown, [0033]: “the Smartphones may support a wide variety of other services such as text messaging, MMS, email, Internet access, short-range wireless communications (infrared, Bluetooth), business applications, gaming and photography”; [0064]: “Modern mobile operating systems combine the features of a personal computer operating system with other features, including a touchscreen, cellular, Bluetooth, Wi-Fi, GPS mobile navigation, camera, video camera, speech recognition, voice recorder, music player, near field communication and infrared blaster”; and [0444]: “the wireless network may comprise, or may consist of, a Wireless Personal Area Network (WPAN), which may be according to, may be compatible with, or may be based on, Bluetooth.TM., Bluetooth Low Energy (BLE)”).


Conclusion
9.	For the reasons above, claims 1-14, 21, and 22 have been rejected and remain pending.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 25, 2022